Citation Nr: 1823245	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  09-21 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for service connection for entitlement to service connection for endometriosis.

2. Whether new and material evidence has been received to reopen the claim for service connection for entitlement to service connection for a hysterectomy, to include as secondary to endometriosis.

3. Whether new and material evidence has been received to reopen the claim for service connection for entitlement to service connection for abdominal muscle and nerve damage, to include as secondary to endometriosis.

4. Whether new and material evidence has been received to reopen the claim for service connection for entitlement to service connection for adhesions, to include as secondary to endometriosis.

5. Whether new and material evidence has been received to reopen the claim for service connection for entitlement to service connection for neurogenic bowel, to include as secondary to endometriosis.

6. Whether new and material evidence has been received to reopen the claim for service connection for entitlement to service connection for neurogenic bladder, to include as secondary to endometriosis.

7. Whether new and material evidence has been received to reopen the claim for service connection for entitlement to service connection for generalized anxiety disorder (GAD), to include as secondary to endometriosis.

8. Entitlement to service connection for an acquired psychiatric disorder, other than GAD, to include post-traumatic stress disorder (PTSD), delusional disorder, paranoid disorder, paranoid schizophrenia, and major depressive disorder.


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 1983.  She received the Good Conduct Medal, Army Service Ribbon and Overseas Service Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The issues of new and material evidence to reopen the claim for entitlement to service connection for GAD and entitlement to service connection for an acquired psychiatric disorder, other than GAD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. In a November 2005 rating decision, the RO denied service connection for endometriosis on the basis that there was no evidence of a nexus between the Veteran's service and her current condition.  The Veteran did not appeal this decision or submit new evidence within one year of the denial.

2. Additional evidence received since the November 2005 rating decision does not relate to any unestablished facts necessary to substantiate the claim of entitlement to service connection for endometriosis.

3. In a November 2005 rating decision, the RO denied service connection for a hysterectomy on the basis that the Veteran's endometriosis was not shown to be related to her service and there was no evidence of a nexus between the Veteran's service and her hysterectomy.  The Veteran did not appeal this decision or submit new evidence within one year of the denial.

4. Additional evidence received since the November 2005 rating decision does not relate to any unestablished facts necessary to substantiate the claim of entitlement to service connection for a hysterectomy.

5. In a November 2005 rating decision, the RO denied service connection for abdominal muscle and nerve damage on the basis that the Veteran's endometriosis was not shown to be related to her service; there was no evidence of a current diagnosis of a chronic disability; and, there was no evidence of a nexus between the Veteran's service and her abdominal muscle and nerve damage.  The Veteran did not appeal this decision or submit new evidence within one year of the denial.

6. Additional evidence received since the November 2005 rating decision does not related to any unestablished facts necessary to substantiate the claim of entitlement to service connection for abdominal muscle and nerve damage.

7. In a November 2005 rating decision, the RO denied service connection for adhesions on the basis that the Veteran's endometriosis was not shown to be related to her service and there was no evidence of a nexus between the Veteran's service and her adhesions.  The Veteran did not appeal this decision or submit new evidence within one year of the denial.

8. Additional evidence received since the November 2005 rating decision does not relate to any unestablished facts necessary to substantiate the claim of entitlement to service connection for adhesions.

9. In a November 2005 rating decision, the RO denied service connection for neurogenic bowel on the basis that the Veteran's endometriosis was not shown to be related to her service and there was no evidence of a nexus between the Veteran's service and her neurogenic bowel.  The Veteran did not appeal this decision or submit new evidence within one year of the denial.

10. Additional evidence received since the November 2005 rating decision does not relate to any unestablished facts necessary to substantiate the claim of entitlement to service connection for neurogenic bowel.

11. In a November 2005 rating decision, the RO denied service connection for neurogenic bladder on the basis that the Veteran's endometriosis was not shown to be related to her service and there was no evidence of a nexus between the Veteran's service and her neurogenic bladder.  The Veteran did not appeal this decision or submit new evidence within one year of the denial.

12. Additional evidence received since the November 2005 rating decision does not relate to any unestablished facts necessary to substantiate the claim of entitlement to service connection for neurogenic bladder.





CONCLUSIONS OF LAW

1. The November 2005 rating decision denying service connection for endometriosis, a hysterectomy, abdominal muscle and nerve damage, adhesions, neurogenic bowel and neurogenic bladder is final. 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156; 20.1103 (2017).

2. New and material evidence has not been received since the November 2005 rating decision; the claim for service connection for endometriosis remains closed. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3. New and material evidence has not been received since the November 2005 rating decision; the claim for service connection for a hysterectomy remains closed. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

4. New and material evidence has not been received since the November 2005 rating decision; the claim for service connection for abdominal muscle and nerve damage remains closed. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

5. New and material evidence has not been received since the November 2005 rating decision; the claim for service connection for adhesions remains closed. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

6. New and material evidence has not been received since the November 2005 rating decision; the claim for service connection for neurogenic bowel remains closed. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

7. New and material evidence has not been received since the November 2005 rating decision; the claim for service connection for neurogenic bladder remains closed. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law

At the outset, the Board notes that a portion of the Veteran's service treatment records are unavailable and have not been associated with the claims file.  In a November 2017 formal finding on the unavailability of service treatment records, VA indicated that the requests for service treatment records (STRs) sent to the Department of the Army and the National Personnel Records Center received a negative response.  The Veteran was also asked to submit these records but was not able to do so. 

The United States Court of Appeals for Veterans Appeals has held that in cases where records once in the hands of the government are lost, VA has a heightened to duty to assist the veteran in the development of his or her claims, and the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable. See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not be reopened and allowed. 38 U.S.C. § 7105(c).  An exception to that rule is that if new and material evidence is presented with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 38 U.S.C. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." Shade v. Shinseki, 24 Vet. App. 11 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them. See Justus v. Principi, 3 Vet. App. 510, 513 (1992); see Meyer v. Brown, 9 Vet. App. 425, 429 (1996); see King v. Brown, 5 Vet. App. 19, 21 (1993).  The presentation of new arguments based on old evidence already of record does not constitute the presentation of new evidence. Untalan v. Nicholson, 20 Vet. App. 467, 470 (2006).

Analysis

The record reflects that the Veteran was previously denied service connection for endometriosis, a hysterectomy, abdominal muscle and nerve damage, adhesions, neurogenic bowel and neurogenic bladder in a rating decision dated November 2005.  These claims were denied because there was insufficient evidence to demonstrate a nexus between the Veteran's service and her current conditions.  The Veteran's claim for service connection for abdominal muscle and nerve damage was also denied because there was no diagnosis of a chronic disability.

The Veteran has not submitted any additional medical or lay evidence that relates to the reason her claims were previously denied.  Evidence submitted since the November 2005 rating decision is either duplicative of evidence that was of record at the time of the November 2005 rating decision, or pertains to the Veteran's ongoing treatment for her various conditions.  The third element of service connection-a nexus-was not shown at the time of the November 2005 rating decision, and the Veteran has not submitted any new and material evidence that pertains to this element for any of her claims.  Regarding the Veteran's claim for abdominal muscle and nerve damage, the Veteran's newly submitted treatment records fail to provide a diagnosis of a chronic disability for her claimed condition.  

Accordingly, there has not been evidence presented that addresses a previously unestablished fact necessary to substantiate the claims for service connection for endometriosis, a hysterectomy, abdominal muscle and nerve damage, adhesions, neurogenic bowel and neurogenic bladder.  Under these circumstances, the Board must conclude that new and material evidence to reopen the service-connection claims for endometriosis, a hysterectomy, abdominal muscle and nerve damage, adhesions, neurogenic bowel and neurogenic bladder has not been received, and the November 2005 rating decision remains final. See 38 U.S.C. § 5108; 38 C.F.R. §§ 3.156, 20.1100.  


ORDER

The application to reopen a claim for service connection for endometriosis is denied.

The application to reopen a claim for service connection for a hysterectomy, to include as secondary to endometriosis, is denied.

The application to reopen a claim for service connection for abdominal muscle and nerve damage, to include as secondary to endometriosis, is denied.

The application to reopen a claim for service connection for adhesions, to include as secondary to endometriosis, is denied.

The application to reopen a claim for service connection for neurogenic bowel, to include as secondary to endometriosis, is denied.

The application to reopen a claim for service connection for neurogenic bladder, to include as secondary to endometriosis, is denied.




REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

In May 2017, the Veteran underwent a VA examination in connection with her claim for service connection for an acquired psychiatric condition, other than GAD, to determine the nature and etiology of the Veteran's psychiatric disability.  However, the examiner failed to consider the Veteran's in-service reports of trouble sleeping, depression, excessive worry and nervous trouble. See May 1990 STRs, p. 10.  Accordingly, on remand, the Veteran should be afforded another VA examination that fully considers her in-service reports of psychiatric complaints. See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (medical opinions must address the relevant facts).

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for GAD is inextricably intertwined with the issue of entitlement to service connection for an acquired psychiatric disorder, other than GAD.  Issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As described above, the Board finds that a remand is warranted to obtain a VA examination as to the nature and etiology of any diagnosed psychiatric disorders.  Such examination may provide new and material evidence concerning the claim for service connection for GAD.  As such, that issue is remanded to be addressed after the development of the former issue has been completed.

Accordingly, the case is REMANDED for the following action:

1. Obtain all relevant updated treatment records and associate them with the claims file.

2. After all outstanding records have been associated with the claims file, obtain a new VA examination that addresses the nature and etiology of the Veterans acquired psychiatric disability.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The entire claims file, to include a complete copy of this REMAND, should be made available to the examiner designated to provide an opinion.  The examiner should review the claims file prior to examination and elicit a detailed medical history from the Veteran.  The examination report must include a discussion of the Veteran's documented medical history and assertions.

The examiner should offer comments, an opinion and a supporting rationale for the following:

(a) Identify all current diagnoses for the Veteran's acquired psychiatric disability.  

(b) For each diagnosed disability, opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability was incurred in or aggravated by the Veteran's active duty service.  In providing this opinion, the examiner must discuss the Veteran's in-service psychiatric complaints. See May 1990 STRs, p. 10.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be considered.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated.  If the claim is not granted in full, the Veteran must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. S. CARACCIOLO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


